Exhibit 10.27

 

 



FIRST DEFIANCE FINANCIAL CORP.

2018 EQUITY INCENTIVE PLAN

 

PERFORMANCE-BASED RESTRICTED STOCK UNIT

AWARD AGREEMENT

(20__ LONG-TERM EQUITY _________________)

 

First Defiance Financial Corp. (the “Company”) hereby grants the undersigned
Participant a Performance Award (the “Award”), subject to the terms and
conditions described in the First Defiance Financial Corp. 2018 Equity Incentive
Plan (the “Plan”) and this Performance-Based Award Agreement (20__ Long-Term
Equity) (this “Award Agreement”).

 

1.Name of Participant: _______________

 

2.Performance Period: The ___ month period beginning January 1, 20__ and ending
on December 31, 20__ (the “Performance Period”).

 

3.Grant Date: _______________ (the “Grant Date”).

 

4.Award of Restricted Stock Units: The number of RSUs subject to the Award is
equal to ______ (the “Maximum Award”).

 

5Vesting: At the end of the Performance Period, the Participant shall vest in
between 0% and 100% of the RSUs subject to the Maximum Award based on the
achievement of the Performance Objective set forth below during the Performance
Period. The Committee shall determine the number of RSUs vesting with respect to
the Performance Period based on the level of achievement of the Performance
Objective (including prorated achievement levels) and any other factors that the
Committee deems relevant. The Committee, in its sole discretion, may adjust the
number of RSUs vesting.

 

[describe goal] RSU % Achieved Less than [threshold goal] 0% [goal] ___% [goal]
___% [maximum goal] 100%

  

6Limitations on Vesting: If the Participant’s employment terminates for any
reason prior to the time of settlement as described in Section 8, the
Participant shall forfeit all of the RSUs subject to the Maximum Award.
Notwithstanding the foregoing:

 

(a)Death; Disability; Retirement: (i) If the Participant dies, becomes Disabled
or Retires during the Performance Period (other than as described in Section
6(c)), the Participant shall vest in a number of RSUs calculated based on the
actual level of achievement of the Performance Objective through the fiscal
quarter ended nearest to the Participant’s death, Disability or Retirement.
Vested RSUs shall be settled within 60 days following the Participant’s death,
Disability or Retirement.

 

(ii)       If the Participant dies, becomes Disabled or Retires (other than as
described in Section 6(c)) after the last day of the Performance Period but
before settlement of the Award, the Participant shall vest in a number of RSUs
calculated based on the actual level of achievement of the Performance Objective
for the Performance Period and the vested RSUs shall be settled between January
1 and March 15 of the first fiscal year following the end of the Performance
Period.

 

 

 

 

(b)Change in Control: (i) If a Change in Control occurs during a Performance
Period and the Participant is terminated by the Company (other than as described
in Section 6(c)) prior to the last day of the Performance Period, the
Participant shall vest in a number of RSUs equal to the greater of: (I) the
number of RSUs that would have vested if the Performance Objective had been
satisfied at the “target” level of achievement for the Complete Performance
Period; or (II) the number of RSUs that would have vested based on the actual
level of achievement of the Performance Objective through the fiscal quarter
ended nearest to the Participant’s termination. Vested RSUs shall be settled in
shares within 60 days following the Participant’s termination.

 

(ii)       If the Participant is terminated by the Company (other than as
described in Section 6(c)) after a Change in Control and after the last day of
the Performance Period but before settlement of the Award, the Participant shall
vest in a number of RSUs calculated based on the actual level of achievement of
the Performance Objective for the Performance Period and the vested RSUs shall
be settled between January 1 and March 15 of the first fiscal year following the
end of the Performance Period.

 

(c)Termination for Cause: If the Participant is terminated for Cause (or the
Company determines that it would have had Cause to terminate the Participant who
had Retired, died or become Disabled) prior to settlement of this Award, the
Participant shall forfeit any right to settlement of the RSUs.

 

7Form of Settlement: Each whole or fractional RSU that becomes vested under
Sections 5 and 6, entitles the Participant to receive a Share on the date the
RSU is settled.

 

8Time of Settlement: Except as otherwise provided in this Award Agreement, and
provided that the Participant remains employed by the Company or an Affiliate on
the settlement date, all RSUs that become vested under Sections 5 and 6 shall be
settled between January 1 and March 15 of the first fiscal year following the
end of the Performance Period in the form set forth in Section 7.

 

9Miscellaneous:

 

(a)Non-Transferability. RSUs may not be sold, transferred, pledged, assigned or
otherwise alienated or hypothecated, except by will or the laws of descent and
distribution.

 

(b)Beneficiary. Payments with respect to the Award shall be made to the
Participant, except that, in the event of the Participant’s death, payment shall
be made to the Participant’s beneficiary. Unless otherwise specifically
designated by the Participant in writing, the Participant’s beneficiary shall be
the Participant’s spouse or, if none, the Participant’s estate.

 

(c)No Right to Continued Service or to Awards. The granting of an Award shall
impose no obligation on the Company or any Affiliate to continue the employment
of a Participant or interfere with or limit the right of the Company or any
Affiliate to terminate the employment of the Participant at any time, with or
without Cause, which right is expressly reserved.

 

(d)Tax Withholding. The Company or an Affiliate, as applicable, will have the
power and right to deduct, withhold or collect any amount required by law or
regulation to be withheld with respect to any taxable event arising with respect
to the RSUs. To the extent permitted by the Committee, in its sole discretion,
this amount may be: (i) withheld from other amounts due to the Participant, (ii)
withheld from the value of any Award being settled or any Shares transferred in
connection with the exercise or settlement of an Award, (iii) withheld from the
vested portion of any Award (including Shares transferable thereunder), whether
or not being exercised or settled at the time the taxable event arises, or (iv)
collected directly from the Participant. Unless the Participant has otherwise
irrevocably elected a different method to satisfy the withholding, the
Participant shall be deemed to have elected to satisfy the withholding
requirement by having the Company or an Affiliate, as applicable, withhold
Shares having a Fair Market Value on the date the tax is to be determined equal
to the minimum statutory total tax that could be imposed on the transaction. All
such elections will be irrevocable and made in writing and will be subject to
any terms and conditions that the Committee, in its sole discretion, deems
appropriate.

 



Page 2 

 

 

(e)Requirements of Law. The grant of Awards shall be subject to all applicable
laws, rules and regulations (including applicable federal and state securities
laws) and to all required approvals of any governmental agencies or national
securities exchange, market or other quotation system.

 

(f)Governing Law. The Plan and all Award Agreements shall be governed by and
construed in accordance with the laws of (other than laws governing conflicts of
laws) the State of Ohio.

 

(g)Award Subject to Plan. The Award is subject to the terms and conditions
described in this Award Agreement and the Plan, which is incorporated by
reference into and made a part of this Award Agreement. In the event of a
conflict between the terms of the Plan and the terms of this Award Agreement,
the terms of the Plan will govern. The Committee has the sole responsibility of
interpreting the Plan and this Award Agreement, and its determination of the
meaning of any provision in the Plan or this Award Agreement will be binding on
the Participant. Capitalized terms that are not defined in this Award Agreement
have the same meanings as in the Plan.

 

(h)Section 409A of the Code. This Award Agreement is intended, and shall be
construed and interpreted, to comply with Section 409A of the Code and if
necessary, any provision shall be held null and void to the extent such
provision (or part thereof) fails to comply with Section 409A of the Code or the
Treasury Regulations thereunder. For purposes of Section 409A of the Code, each
payment of compensation under the Award Agreement shall be treated as a separate
payment of compensation. Any amounts payable solely on account of an involuntary
termination shall be excludible from the requirements of Section 409A of the
Code, either as separation pay or as short-term deferrals to the maximum
possible extent. Nothing herein shall be construed as the guarantee of any
particular tax treatment to the Participant, and the Company shall have no
liability with respect to any failure to comply with the requirements of Section
409A of the Code. Any reference to the Participant’s “termination” shall mean
the Participant’s “separation from service,” as defined in Section 409A of the
Code. In addition, if the Participant is determined to be a “specified employee”
(within the meaning of Section 409A of the Code and as determined under the
Company’s policy for determining specified employees), the Participant shall not
be entitled to payment or to distribution of any portion of an Award that is
subject to Section 409A of the Code (and for which no exception applies) and is
payable or distributable on account of the Participant’s termination until the
expiration of six months from the date of such termination (or, if earlier, the
Participant’s death). Such Award, or portion thereof, shall be paid or
distributed on the first business day of the seventh month following such
termination.

 

(i)Signature in Counterparts. This Award Agreement may be signed in
counterparts, each of which will be deemed an original, but all of which will
constitute one and the same instrument.

 

[signature page attached]

 

Page 3 

 

 

PARTICIPANT                                   Date:                            
FIRST DEFIANCE FINANCIAL CORP.                                 By:             
  Date:                             Its:          

 

Page 4 

